Citation Nr: 1515598	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the RO in Des Moines, Iowa that in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he has hearing loss and tinnitus due to noise exposure during combat in Vietnam as a helicopter crew chief and door gunner, and due to significant noise exposure during his subsequent reserve service.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The results of the Veteran's April 2012 VA audiological compensation examination confirm he has sufficient hearing loss in each ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  Tinnitus was also diagnosed at this examination.  The question remaining is whether his current bilateral hearing loss disability and/or tinnitus are related to service.

The Veteran's DD Form 214 reflects that during his 1967-1970 period of service in the U.S. Army, his primary military occupational specialty (MOS) was that of a helicopter crew chief, and he served in Vietnam from April 1968 to April 1970.  Service personnel records reflect that he was awarded the Bronze Star Medal based on service during military operations in Vietnam in late 1969.  Thus, the combat injury, exposure to acoustic trauma during active service, is conceded.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  Further, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are considered to be chronic diseases under C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. February 9, 2015).

The Veteran also had subsequent reserve service, and he was discharged in August 1984.  The Veteran has reported noise exposure both during and after active service.  Specifically, in a July 2013 statement, he reported exposure to combat noise in active service in Vietnam, as well as "intense military noise exposure" during subsequent Army National Guard and Ready Army Reserve service.  

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service after April 4, 1970.  The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

The Board notes that the Veteran's service personnel records and other records on file show that he worked for the Federal Aviation Administration for many years after active service, including as a civilian aviation technician, repairing and maintaining aircraft, which strongly suggests civilian occupational noise exposure.  In this regard, the Board notes that on VA examination in April 2012, the Veteran reported that he had occasional noise exposure during his civilian job as a manager for aviation inspections.

Although a VA audiological examination was conducted in April 2012, the negative VA medical opinion regarding hearing loss was based solely on the finding of normal hearing at his separation examination, and is therefore inadequate.  See Hensley, supra; Ledford, supra.  Moreover, the examiner did not provide an opinion as to whether current tinnitus is related to service, and did not provide an opinion as to whether current hearing loss and tinnitus are related to noise exposure during subsequent periods of ACDUTRA or INACDUTRA.  The Board finds that as the VA examination report is inadequate, the claims must be remanded for another VA medical opinion with an adequate rationale.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  

Additionally, the VA examiner did not comment on the results of in-service audiometry testing performed in July 1969 for a flight physical.  The results of these tests show elevated auditory thresholds when compared with the later audiometric findings on April 1970 separation examination.  On remand, the VA examiner is asked to comment on this discrepancy.

Further, the Veteran has made conflicting statements as to the date of onset of his claimed hearing loss and tinnitus, and has not reported continuous hearing loss symptoms since active service.  In his initial claim in April 2011, he said his tinnitus began in January 1977 (seven years after active duty), and his hearing loss began in January 1985 (nearly 15 years after active duty).  In a June 2011 statement, the Veteran said his tinnitus began during service in Vietnam, but he did not report it.  In October 2012, he said his tinnitus began during service in Vietnam, and "Following my discharge from service, my hearing loss was gradual and set in gradually after I returned from combat in Vietnam."

In February 2011, during treatment at the Iowa Clinic by a private physician, Dr. L., he complained of hearing loss, which he said had been gradual over the last several years, and said it started years ago.  Dr. L. opined that his hearing loss was the likely cause of his tinnitus.  In a July 2013 letter, Dr. L. opined that the Veteran's hearing loss and tinnitus are likely due to military-related noise exposure.  It appears that his opinion was based solely on the Veteran's reported history of noise exposure during service, and there is no evidence that Dr. L. reviewed his service treatment records or claims file, or considered his post-service occupational noise exposure, which reduces the probative value of his opinion.

It also appears that there are outstanding relevant medical records.  The only service treatment records on file are dated during the Veteran's period of active service.  On remand, the AOJ should attempt to obtain any available service treatment records from his subsequent reserve service.  Moreover, in April 2011, the Veteran said that he was diagnosed with hearing loss and tinnitus in 1989.  In June 2011, he stated that several medical records dated from 1974 to 1982 showed high frequency sensorineural hyperacusis with accompanying tinnitus, but that he could not provide these records, and that another physician, Dr. R., diagnosed hearing loss in March 2001.  These pertinent medical records are not on file, and on remand, the AOJ should attempt to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or any other indicated agency or records repository, and request any available additional service treatment records dated after April 1970 until August 1984, from the Veteran's periods of reserve service in Oklahoma.

The AOJ should also request verification of the complete dates and types of the Veteran's service.

2.  With any necessary releases, attempt to obtain any additional private medical records reflecting treatment or evaluation of hearing loss or tinnitus from 1974 to 1989, and the March 2001 record from Dr. R., identified by the Veteran in his June 2011 statement.  If these records are unavailable, the claims file should be annotated as to this fact.

3.  Then, forward the Veteran's claims file to the examiner who provided the April 2012 VA medical opinion, and obtain an addendum medical opinion as to the etiology of the Veteran's current bilateral hearing loss and/or tinnitus.  If that examiner is unavailable, the requested opinions should be obtained from a qualified VA medical provider.  The claims file, including this remand, must be provided to and reviewed by the examiner, and the examination report must reflect that this was done.

(a) The examiner is asked to review the evidence of record, including the prior April 2012 VA examination report, the July 2013 private medical opinion, and a July 1969 report of audiometry testing during a flight physical.  The results of the July 1969 tests appear to show elevated auditory thresholds when compared with the later audiometric findings on April 1970 separation examination.  The VA examiner should comment on this discrepancy.

(b) The examiner should comment on the Veteran's reports of continuous tinnitus since service, and gradual onset of hearing loss since the mid-1970s, and provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the current bilateral hearing loss and/or tinnitus were incurred during any period of service, or are otherwise related to service. 

The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation. 

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file.

4.  Then readjudicate these claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



